DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-18, 20-35 are allowed.
Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a frame arranged on the carrier and surrounding the semiconductor chip in lateral directions which are parallel to the main plane of extension of the carrier; and
a conversion layer completely covering the at least one semiconductor chip and the frame on all surfaces that are uncovered by the carrier,
wherein the at least one semiconductor chip extends further in a vertical direction than the frame,
wherein the vertical direction is perpendicular to the main plane of extension of the carrier,
wherein the semiconductor chip is configured to emit electromagnetic radiation, and
wherein the frame and the semiconductor chip are spaced apart from each other in the lateral direction by a gap”.

Regarding claim 30, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “attaching a frame to the carrier, wherein the frame surrounds the semiconductor chip in lateral directions parallel to the main plane of extension of the carrier; and
depositing a conversion layer completely covering the semiconductor chip and the frame on all surfaces that are uncovered by the carrier;
wherein the semiconductor chip extends further in a vertical direction than the frame,
wherein the vertical direction is perpendicular to the main plane of extension of the carrier;
wherein the semiconductor chip is configured to emit electromagnetic radiation and
wherein the frame and the semiconductor chip are spaced from each other in the lateral directions by a gap”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895